Cooper, J.,
delivered the opinion of the court.
This is a motion by the appellee to correct the judgment heretofore rendered by awarding damages at five per cent, on the value of the shares of stock which were the subject of controversy between the parties.
The motion must be denied. By § 1422 of the Code of 1880, damages are to be given against the unsuccessful appellant at the rate of five per centum — first,-where the judgment or decree of the lower court is for a sum of money ; second, where the judgment or decree is for the possession of real or personal property, and third, where the judgment or decree is for the dissolution of an injunction or other restraining process at law or in chancery. The decree in the case before us is not of either of these classes.' That clause of § 1422, on which the appellee relies as conferring the right to damages, was added to prescribe the basis on which the damages given by the preceding portions of the section should be calculated *618under certain circumstances, but does not give the right to damages in any other cases than those above enumerated.

Motion denied,.